     Case: 1:19-cv-00157 Document #: 51 Filed: 07/17/19 Page 1 of 1 PageID #:240

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

Sylvia Komorski
                                           Plaintiff,
v.                                                        Case No.: 1:19−cv−00157
                                                          Honorable Charles P. Kocoras
OHM Concession Group, LLC, et al.
                                           Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, July 17, 2019:


       MINUTE entry before the Honorable Charles P. Kocoras: Pursuant to Stipulation
of Dismissal filed on 7/9/2019 [50], this action is dismissed against the OHM Defendants
with prejudice as to Plaintiff's individual claims against the OHM Defendants. This action
is dismissed against all Defendants without prejudice as to all other claims of Plaintiff and
the members of the putative class. Civil case terminated. Mailed notice(vcf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
